DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 17/293,387 on May 12, 2021. Please note Claims 1-37 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on February 14, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-3, 10-13, 18, 21, 23, 24, 29 and 33-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Canberk et al ( US 11,269,402 B1 ).

Canberk teaches in Claim 1:
An image sensor comprising an image array ( Figure 2A, Column 8, Lines 26-41 disclose details on an infrared camera 220 (read as an image sensor) which is made of an array of pixels, such as 640x480 ), comprising an output at which signals representative of changes in a detected image are presented ( Figures 8A-9B, Column 15, Lines 30-60 disclose analyzing the pattern of infrared light 881 off the user’s eye, i.e. the reflection variations of the emitted pattern, and can track eye movement by comparing positions of the anatomical structures of the eye with an eye direction database (read the comparison as signals representative of changes) ), the image sensor comprising: 
a plurality of pixel cells, each pixel cell of the plurality of pixel cells comprising a component sensitive to IR light ( Column 15, Lines 30-35 disclose details on the standardized matrix or beam of pixels that make up the infrared light 881. This pattern, after reflection off the user’s eye, is captured by the infrared camera. As disclosed in Column 8, Lines 26-41, the infrared camera is made up a matrix of pixels which can capture (read as a component sensitive to IR light) the beam of pixels ); and 
at least one event detection circuit operatively coupled to the light-sensitive components of the plurality of pixel cells and configured to provide signals indicating a change in sensed IR light of at least a portion of the light-sensitive components of the plurality of pixel cells. ( Figure 9A, Columns 17-18, Lines 24-24 disclose details of the eye tracking process and how initial and successive images of reflection variations of emitted patterns of infrared light are stored and compared to each other, as described above. This results in a user interface field of view adjustment interactions with the displayed content presented on the displays of the HMD (read the eye movement as an event detection which results in signals being provided to indicate the amount of change and furthermore, can determine the current gaze, etc. This then translates into the displayed content being adjusted )


The image sensor of claim 1, further comprising: an enable circuit, operatively coupled to the at least one event detection circuit, to control a selected portion of the pixel cells for which a signal indicating a change in sensed IR light is coupled to the output of the image sensor. ( Figure 4, Column 13, Lines 6-34 disclose details of the infrared camera and associated components, such as the flexible PCB 340 for providing signals, such as enable signals, etc. Respectfully, Figure 8A shows the output of the emitter and the specific portions of the reflection (read as a selected portion) which are captured by the pixels of the infrared camera )

Canberk teaches in Claim 3:
The image sensor of claim 1, wherein: the image sensor further comprises an input configured to receive signals specifying the selected region of the image array, and the enable circuit is operatively coupled to the input specifying the selected region of the image array. ( Respectfully, the same reasoning applied in Claim 2 is also applicable here as well: Figure 4, Column 13, Lines 6-34 disclose details of the infrared camera and associated components, such as the flexible PCB 340 for providing signals, such as enable signals, etc. Respectfully, Figure 8A shows the output of the emitter and the specific portions of the reflection (read as a selected portion) which are captured by the pixels of the infrared camera )

Canberk teaches in Claim 10:
( Figure 1A shows the eyewear device 100 ); and an object comprising at least one light emitting element configured to emit light over at least a subrange of IR light frequencies. ( Column 16, Lines 8-35 disclose an infrared emitter 215 which can emit the emitted pattern of infrared light 881. These are clearly at wavelengths associated with IR )

Canberk teaches in Claim 11:
The cross-reality system of claim 10, wherein the at least one light emitting element comprises a plurality of light emitting elements arranged in a predetermined pattern. ( Figure 2B, Column 8, Lines 42-58 disclose various arrangements of the infrared emitter 215, such as being on both rims, in different locations in general, etc )

Canberk teaches in Claim 12:
The cross-reality system of claim 10, wherein the object is a control object configured to communicate control information to the device based on user inputs. ( Figure 4, Column 13, Lines 6-34 disclose details of the infrared camera and associated components, such as the flexible PCB 340 for providing signals, such as enable signals, etc. Respectfully, Figure 8A shows the output of the emitter and the specific portions of the reflection (read as a selected portion) which are captured by the pixels of the infrared camera )

Canberk teaches in Claim 13:
The image sensor of claim 1, wherein: the at least one event detection circuit comprises a respective event detection circuit for each of the at least a portion of the light-sensitive ( Figure 4, Column 13, Lines 6-34 disclose details of the infrared camera and associated components, such as the flexible PCB 340 for providing signals, such as enable signals, etc. Respectfully, Figure 8A shows the output of the emitter and the specific portions of the reflection (read as a selected portion) which are captured by the pixels of the infrared camera )

Canberk teaches in Claim 18:
A method of operating a cross reality system comprising an IR radiation source and sensor worn by a user and a processor configured to process image information ( Figure 1A, Column 10, Lines 15-34 disclose an eyewear device worn by the user with a processor to process captured images of the ye to track eye movement. Figure 2A, Column 8, Lines 26-41 disclose details on an infrared emitter 215 (read as an IR radiation source) and an infrared camera 220 (read as a sensor) which is made of an array of pixels, such as 640x480 ), the sensor comprising a plurality of pixel cells, the method comprising: 
illuminating the user's eye with the IR radiation source ( Figures 8A-9B, Column 15, Lines 30-60 disclose analyzing the pattern of infrared light 881 off the user’s eye, i.e. the reflection variations of the emitted pattern, and can track eye movement by comparing positions of the anatomical structures of the eye with an eye direction database (read the comparison as signals representative of changes) ); 
generating events indicating changes in IR radiation reflected from the user's eye as detected at pixels of the plurality of pixel cells ( Column 15, Lines 30-35 disclose details on the standardized matrix or beam of pixels that make up the infrared light 881. This pattern, after reflection off the user’s eye, is captured by the infrared camera. As disclosed in Column 8, Lines 26-41, the infrared camera is made up a matrix of pixels which can capture (read as a component sensitive to IR light) the beam of pixels ); and 
computing user gaze at least in part based on the events. ( Figure 9A, Columns 17-18, Lines 24-24 disclose details of the eye tracking process and how initial and successive images of reflection variations of emitted patterns of infrared light are stored and compared to each other, as described above. This results in a user interface field of view adjustment interactions with the displayed content presented on the displays of the HMD (read the eye movement as an event detection which results in signals being provided to indicate the amount of change and furthermore, can determine the current gaze, etc. This then translates into the displayed content being adjusted )

Canberk teaches in Claim 21:
The method of claim 18, wherein: computing user gaze comprises tracking a position of the user's pupil based on the events. ( Column 9, Lines 45-56 disclose analyzing the pupil aspects to determine the eye gazing direction )

Canberk teaches in Claim 23:
The method of claim 18, further comprising: rendering a virtual object on a display device adjacent the user's eye at a location determined based on the computed user gaze. ( Column 4, Lines 37-61 disclose a virtual three-dimensional experience based on the camera mapping the user’s eye gaze. The field of view is adjusted, as described above )

Canberk teaches in Claim 24:
( Respectfully, the field of view being adjusted in light of the user’s gaze determination involves the displayed content, i.e. virtual objects, etc )

Canberk teaches in Claim 29:
A wearable display system ( Figure 1A, Column 10, Lines 15-34 disclose an eyewear device worn by the user with a processor to process captured images of the ye to track eye movement ) comprising 
a support member ( Figure 1A shows the housing (read as support member) for the eyewear device 100. Essentially, the housing supports the various components, as shown ); 
a display device coupled to the support member ( Figure 1A, Column 8, Lines 1-11 disclose multiple optical elements/assemblies in each of left and right rims ); 
an IR light source coupled to the support member and directed at a location adjacent the display device Figure 2A, Column 8, Lines 26-41 disclose details on an infrared emitter 215 (read as an IR light source). Seeing other figures, such as Figure 8A, the light is initially output to the user’s eye, which is near the optical assemblies. Figure 2A shows the layout of the infrared emitter 215 on the rims, adjacent to the optical elements/assemblies ); 
a camera focused at the location adjacent the display device, wherein the camera comprises an image sensor ( Figure 2A, Column 8, Lines 26-41 disclose details on an infrared camera 220 (read as a camera) which is made of an array of pixels, such as 640x480 (read as an image sensor) ) comprising a plurality of pixel cells sensitive to light from the IR light source ( Column 15, Lines 30-35 disclose details on the standardized matrix or beam of pixels that make up the infrared light 881. This pattern, after reflection off the user’s eye, is captured by the infrared camera. As disclosed in Column 8, Lines 26-41, the infrared camera is made up a matrix of pixels which can capture (read as a component sensitive to IR light) the beam of pixels ), wherein the image sensor is configured to output event information indicative of changes in the intensity of the IR light detected at pixel cells of the plurality of pixel cells. ( Figure 9A, Columns 17-18, Lines 24-24 disclose details of the eye tracking process and how initial and successive images of reflection variations of emitted patterns of infrared light are stored and compared to each other, as described above. This results in a user interface field of view adjustment interactions with the displayed content presented on the displays of the HMD (read the eye movement as an event detection which results in signals being provided to indicate the amount of change and furthermore, can determine the current gaze, etc. This then translates into the displayed content being adjusted )

Canberk teaches in Claim 33:
The wearable display system of claim 29 in combination with at least one processor ( Figure 1A, Column 10, Lines 15-34 disclose an eyewear device worn by the user with a processor to process captured images of the ye to track eye movement ), wherein the at least one processor is configured to process event information output by the image sensor to determine a location of a pupil of an eye of a user of the wearable display system. ( Column 9, Lines 45-56 disclose analyzing the pupil aspects to determine the eye gazing direction )

Canberk teaches in Claim 34:
( Column 4, Lines 37-61 disclose a virtual three-dimensional experience based on the camera mapping the user’s eye gaze. The field of view is adjusted, as described above . Respectfully, the field of view being adjusted in light of the user’s gaze determination involves the displayed content, i.e. virtual objects, etc )

Canberk teaches in Claim 35:
The wearable display system of claim 29, wherein: the display device is a first display associated with a first eye of the user; the IR light source is a first IR light source associated with the first eye of the user; the camera is a first camera; and the wearable display system further comprises: a second display device coupled to the support member and associated with a second eye of the user; a second IR light source coupled to the frame and directed at a location adjacent the second display device; and a second camera focused at the location adjacent the second display device, wherein the camera comprises a second image sensor comprising a second plurality of pixel cells sensitive to light from the second IR light source, wherein the second image sensor is configured to output event information indicative of changes in the intensity of the IR light detected at pixel cells of the second plurality of pixel cells. ( Figure 2B, Column 8, Lines 42-58 disclose various arrangements of the infrared emitter 215, such as being on both rims, in different locations in general, etc. With the emitter on both rims, there is thus a second infrared emitter, a second infrared camera, etc, at a second location. In light of this, and in general, there is a duplicate set, i.e. a second IR emitter, a second infrared camera (each with its own pixels to capture), etc )

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 4, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Canberk et al. ( US 11,269,402 B1 ).

As per Claim 4:
Canberk does not explicitly teach “wherein: the image array has a resolution higher than 1 megapixel.”



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the sizing of the megapixel array, with the motivation that it is a design choice issue and that one of skill could design the sensor size to a variety of values, ( Stahl, [0042] ).

As per Claim 25:
Canberk does not explicitly teach wherein “the rendered location of the virtual object is updated at an average rate of at least 10 times per second.”

However, respectfully, Canberk teaches of storing initial and successive images of the ey to be able to updated the eye database and in this eye database, a determination of gaze can be determined, ( Column 10, Lines 34-47 ). In light of the successive images, the field of view can be updated accordingly, This rate of update, such as frame rate, or at least related to frame rate, is a design choice issue and often times, the greater the rate, the more smooth the experience. Respectfully, being more than ten times, etc, is a design choice issue given that Canberk teaches of capturing multiple, successive images.



As per Claim 26:
Canberk does not explicitly teach “wherein: the rendered location of the virtual object is updated at an average rate of at least 20 times per second.”

However, respectfully, Canberk teaches of storing initial and successive images of the ey to be able to updated the eye database and in this eye database, a determination of gaze can be determined, ( Column 10, Lines 34-47 ). In light of the successive images, the field of view can be updated accordingly, This rate of update, such as frame rate, or at least related to frame rate, is a design choice issue and often times, the greater the rate, the more smooth the experience. Respectfully, being more than ten times, etc, is a design choice issue given that Canberk teaches of capturing multiple, successive images.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the rate at which these image are captured and thus, the rate of displayed content being updated, with the motivation that it a design choice as to the exact rate of update, ( Column 10, Lines 34-47 ).

s 5, 27 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Canberk et al. ( US 11,269,402 B1 ), as applied to Claims 3 and 18, further in view of Wan et al.
( US 2019/0056792 A1 ).

As per Claim 5:
Canberk does not explicitly teach “wherein: the selected region of the image array constitutes no more than 20% of the image array.”

However, in the same field of endeavor, HMDs with IR cameras, Wan teaches to have multiple cameras which can detect eye and head aspects, ( Wan, [0014] ). In particular, Figure 4, [0023] shows an image array 400 with a mixture of RGB and IR pixels. As it can be seen, the infrared aspects make up a relatively small amount and the exact proportion is a design choice issue given the goal is to provide an image with IR aspects also mixed in. Wan also teaches the color and IR pixels may be arranged in other patterns and/or with different ratios, further reinforcing the design choice aspect.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed of the invention, to implement the ratio of the RGB pixels to the IR pixels, as taught by Wan, with the motivation that multiple (two) types of tracking can be performed using the same image array, i.e. enhanced camera functionality, ( Wan, [0005]-[0006] ).
	
As per Claim 27:


However, in the same field of endeavor, HMDs with IR cameras, Wan teaches to have multiple cameras which can detect eye and head aspects, ( Wan, [0014] ). In particular, Figure 4, [0023] shows an image array 400 with a mixture of RGB and IR pixels. As it can be seen, the infrared aspects make up a relatively small amount (read as a patch) and there are a first and second tracking for the infrared and color image, respectively. Furthermore, Canberk teaches to have multiple/successive images, i.e. a first time, etc to find the user’s pupil in particular. Since the IR aspects are done separately, this is within a patch, as Wan teaches of the array 400.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed of the invention, to implement the ratio of the RGB pixels to the IR pixels, as taught by Wan, with the motivation that multiple (two) types of tracking can be performed using the same image array, i.e. enhanced camera functionality, ( Wan, [0005]-[0006] ).

Canberk teaches in Claim 28:
The method of claim 27, further comprising: updating the location of the patch based on projected motion of the user's pupil. ( Column 9, Lines 45-56 disclose analyzing the pupil aspects to determine the eye gazing direction )

s 6-9, 14-17, 19, 20, 22, 30-32, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Canberk et al. ( US 11,269,402 B1 ), as applied to Claim 1, further in view of Aleem et al. ( US 2019/0317597 A1 ).

Canberk teaches in Claim 6:
The image sensor of claim 1, wherein:
the at least one event detection circuit is configured to provide signals indicating a change in sensed IR light at the at least a portion of the light-sensitive components of the plurality of pixel cells ( Figure 4, Column 13, Lines 6-34 disclose details of the infrared camera and associated components, such as the flexible PCB 340 for providing signals, such as enable signals, etc. Respectfully, Figure 8A shows the output of the emitter and the specific portions of the reflection (read as a selected portion) which are captured by the pixels of the infrared camera ); but

Canberk does not explicitly teach “wherein the change is a decrease in sensed IR light greater than a threshold.”

To clarify, Canberk teaches of determining variations between successive images to determine IR aspects, but the exact details of the threshold analysis are vague.

However, in the same field of endeavor, HMDs with IR cameras, Aleem teaches of a process to capture eye characteristics, ( Aleem, Figure 2C, [0074] ). In particular, [0074]-[0075] discloses determining the intensity of the infrared detector 340 and to see if it exceeds an intensity 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement threshold aspects, as taught by Aleem, with the motivation that by using IR aspects and notably thresholds, accurate position, orientation and motion of the eye can be measured or monitored, ( Aleem, [0004] ).

Canberk teaches in Claim 7:
A cross-reality system comprising, in combination: a wearable device comprising the image sensor of claim 1 ( Figure 1A shows the eyewear device 100 ); but

Canberk does not explicitly teach of “an object comprising at least one marker configured to reflect or absorb at least 25% of light over at least a subrange of IR light frequencies.”

However, in the same field of endeavor, HMDs with IR cameras, Aleem teaches of calibration markers which are presented at select positions in the display space in a predetermined sequence or pattern to the user, ( Aleem, Figure 2B, [0063] ). In particular, the markers assist isn the image 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the markers, as taught by Aleem, with the motivation that it provides calibration aspects and can assist in glint/pupil detection, ( Aleem, [0063] ).

Aleem teaches in Claim 8:
The cross-reality system of claim 7, wherein the at least one marker comprises a plurality of markers arranged in a predetermined pattern. ( [0063] discloses the markers are presented in a predetermined sequence or pattern to the user )

Aleem teaches in Claim 9:
The cross-reality system of claim 7, wherein the object is a control object configured to communicate control information to the device based on user inputs. ( [0063] discloses the markers are used to determine glint/pupil aspects, i.e. control information )

Canberk teaches in Claim 14:
The image sensor of claim 13, wherein: the respective event detection circuits are configured to provide signals indicating a change in sensed IR light at the at least a portion of the light-sensitive components of the plurality of pixel cells ( Figure 4, Column 13, Lines 6-34 disclose details of the infrared camera and associated components, such as the flexible PCB 340 for providing signals, such as enable signals, etc. Respectfully, Figure 8A shows the output of the emitter and the specific portions of the reflection (read as a selected portion) which are captured by the pixels of the infrared camera ); but

Canberk does not explicitly teach “wherein the change is a decrease in sensed IR light such that the sensed IR light is below a threshold.”

To clarify, Canberk teaches of determining variations between successive images to determine IR aspects, but the exact details of the threshold analysis are vague.

However, in the same field of endeavor, HMDs with IR cameras, Aleem teaches of a process to capture eye characteristics, ( Aleem, Figure 2C, [0074] ). In particular, [0074]-[0075] discloses determining the intensity of the infrared detector 340 and to see if it exceeds an intensity threshold. This is caused by reflections off certain parts of the eye, such as the glints on the eye, etc. Furthermore, Aleem teaches of eye tracking and as the user’s eyes moves, the glint, etc, also move, resulting in decreases and accompanying increases in intensity in the images. By considering these aspects, accurate eye tracking can be determined. While Aleem focuses on the exceeding aspect, as mentioned above, other areas will see a decrease and the important concept here is the teaching of the threshold to analyze.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement threshold aspects, as taught by Aleem, with the motivation that by using IR aspects and notably thresholds, accurate position, orientation and motion of the eye can be measured or monitored, ( Aleem, [0004] ).

As per Claim 15:
Canberk does not explicitly teach “wherein: the components sensitive to IR light are sensitive to a subrange of IR light encompassing 940 nm.”

However, infrared light is well known to operate in these wavelength(s) ranges. To emphasize, in the same field of endeavor, HMDs with IR cameras, Aleem teaches that infrared refers to a wavelength greater than 700 nm, up to 1mm, ( Aleem, [0048] ), obviously encompassing 940 nm.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the IR range, as taught by Aleem, with the motivation that this range is respectfully well known and essentially inherent to the wavelength that IR light can be emitted from and detected based on, ( Aleem, [0048] ).

Canberk and Aleem teach in Claim 16:
A device for use in a cross reality system, comprising: a support member; the image sensor of claim 15 mechanically coupled to the support member so as to image a location adjacent the support member, and an IR light source coupled to the support member so as to illuminate the location adjacent the support member with IR light having a spectrum encompassing 940 nm. ( Canberk, Figure 2A shows the location of the infrared emitter on the support/housing of the eyewear devices. As combined with Aleem, the wavelength range is taught )

Canberk teaches in Claim 17:
The device for use in a cross reality system of claim 16, wherein: the image sensor is a first image sensor; the location is a first location; and the device further comprises a second image sensor as in claim 15 mechanically coupled to the support member and spaced apart from the first image sensor so as to image a second location adjacent the support member. ( Figure 2B, Column 8, Lines 42-58 disclose various arrangements of the infrared emitter 215, such as being on both rims, in different locations in general, etc. With the emitter on both rims, there is thus a second infrared emitter, a second infrared camera, etc, at a second location )

Canberk teaches in Claim 19:
The method of claim 18, wherein generating events indicating changes in IR radiation reflected from the user's eye comprises: storing, associated with a pixel cell of the plurality of pixel cells, an indication of IR radiation detected at the pixel cell at a first time ( Column 10, Lines 34-49 disclose an eye direction database which can store initial and successive images of the eye (read as including a first time and subsequent image at later times as well ); but

Canberk does not explicitly teach of “detecting a change exceeding a threshold in IR radiation relative to the IR radiation at the first time; and in response to the detected change, outputting the event”.

To clarify, Canberk teaches of determining variations between successive images to determine IR aspects, but the exact details of the threshold analysis are vague.

However, in the same field of endeavor, HMDs with IR cameras, Aleem teaches of a process to capture eye characteristics, ( Aleem, Figure 2C, [0074] ). In particular, [0074]-[0075] discloses determining the intensity of the infrared detector 340 and to see if it exceeds an intensity threshold. This is caused by reflections off certain parts of the eye, such as the glints on the eye, etc. Furthermore, Aleem teaches of eye tracking and as the user’s eyes moves, the glint, etc, also move, resulting in decreases and accompanying increases in intensity in the images. By considering these aspects, accurate eye tracking can be determined. While Aleem focuses on the exceeding aspect, as mentioned above, other areas will see a decrease and the important concept here is the teaching of the threshold to analyze.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement threshold aspects, as taught by Aleem, with the motivation that by using IR aspects and notably thresholds, accurate position, orientation and motion of the eye can be measured or monitored, ( Aleem, [0004] ).

As per Claim 20:
Canberk does not explicitly teach of “outputting the event in response to the detected change exceeding the threshold comprises outputting the event in response to the IR radiation detected at the pixel cell decreasing by more than the threshold.”

To clarify, Canberk teaches of determining variations between successive images to determine IR aspects, but the exact details of the threshold analysis are vague.

However, in the same field of endeavor, HMDs with IR cameras, Aleem teaches of a process to capture eye characteristics, ( Aleem, Figure 2C, [0074] ). In particular, [0074]-[0075] discloses determining the intensity of the infrared detector 340 and to see if it exceeds an intensity threshold. This is caused by reflections off certain parts of the eye, such as the glints on the eye, etc. Furthermore, Aleem teaches of eye tracking and as the user’s eyes moves, the glint, etc, also move, resulting in decreases and accompanying increases in intensity in the images. By considering these aspects, accurate eye tracking can be determined. While Aleem focuses on the exceeding aspect, as mentioned above, other areas will see a decrease and the important concept here is the teaching of the threshold to analyze.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement threshold aspects, as taught by Aleem, with the motivation that by using IR aspects and notably thresholds, accurate position, orientation and motion of the eye can be measured or monitored, ( Aleem, [0004] ).

As per Claim 22:
Canberk does not explicitly teach of “outputting an event for a pixel cell of the plurality of pixel cells in response to detecting that the IR radiation at the pixel cell crossed a threshold.”

To clarify, Canberk teaches of determining variations between successive images to determine IR aspects, but the exact details of the threshold analysis are vague.



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement threshold aspects, as taught by Aleem, with the motivation that by using IR aspects and notably thresholds, accurate position, orientation and motion of the eye can be measured or monitored, ( Aleem, [0004] ).

Canberk teaches in Claim 30:
A cross-reality system comprising, in combination: the wearable display system of claim 29 ( Figure 1A shows the eyewear device 100 ); but

Canberk does not explicitly teach of “an object comprising at least one marker configured to reflect or absorb at least 25% of light over at least a subrange of IR light frequencies.”



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the markers, as taught by Aleem, with the motivation that it provides calibration aspects and can assist in glint/pupil detection, ( Aleem, [0063] ).

Aleem teaches in Claim 31:
The cross-reality system of claim 30, wherein the at least one marker comprises a plurality of markers arranged in a predetermined pattern. ( [0063] discloses the markers are presented in a predetermined sequence or pattern to the user )

Aleem teaches in Claim 32:
The cross-reality system of claim 30, wherein the object is a control object configured to communicate control information to the wearable display system based on user inputs. ( [0063] discloses the markers are used to determine glint/pupil aspects, i.e. control information )

Canberk teaches in Claim 36:


However, infrared light is well known to operate in these wavelength(s) ranges. To emphasize, in the same field of endeavor, HMDs with IR cameras, Aleem teaches that infrared refers to a wavelength greater than 700 nm, up to 1mm, ( Aleem, [0048] ), i.e. a predetermined spectrum. Canberk teaches to capture this infrared light and output information to change the field of view, displayed content, etc.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the IR range, as taught by Aleem, with the motivation that this range is respectfully well known and essentially inherent to the wavelength that IR light can be emitted from and detected based on, ( Aleem, [0048] ).

Canberk teaches in Claim 37:
The wearable display system of claim 36, wherein: the IR light source outputs IR light of 940 nm; and the image sensor is configured to output event information indicative of changes in the intensity of the IR light of 940 nm. ( Canberk, Figure 2A shows the location of the infrared emitter on the support/housing of the eyewear devices. As combined with Aleem, the wavelength range is taught, notably of 700 nm to 1 mm )

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621